Exhibit AMENDED AND RESTATED OPERATIONS & ASSETS NOTE (Secured) $4,878,238 August , FOR VALUE RECEIVED, MARSHALL HOLDINGS INTERNATIONAL, INC., a Nevada corporation formerly known as “Gateway Distributors, Ltd.” (the “Maker”) promises to pay to the order of KATHLEEN LAGORIO JANSSEN on behalf of MARSHALL DISTRIBUTING, L.L.C., a Utah limited liability company, and EMS BUSINESS DEVELOPMENT, INC., a California corporation, or assignee (collectively, the “Payee”) on or before , the sum of $4,330,000.00 plus accrued interest through June 30, 2008 in the amount of $548,238 (the “Principal”).Notwithsatnding anything herein contained to the contrary, in the event of a “Change of Control,” this Note shall become immediately due and payable. All payments shall be made in full and in a timely manner without deduction or set off. The Maker shall have the right to prepay this Note in whole or in part at any time, without the prior written consent of the Payee and without premium or penalty.Maker shall provide thirty (30) days written notice of prepayment to Payee, during which notice period Payee may exercise the Conversion Right. This Note is secured by the collateral (the “Collateral”) described in that certain Security Agreement and UCC-1 Financing Statement dated June 30, If default be made in the payment, in whole or in part, of any sum provided for herein when due or, if default shall be made with respect to any covenant or obligation to be performed by the Maker as provided in that certain Contract for Sale of Business and Assets dated as of June 30, 2006, between the Maker, the Payee and Terry D. Nielsen (the “Agreement”) and such default has not been cured within 15 days after written notice thereof, then the Payee may, at its option, without further notice or demand, declare the unpaid principal balance and any accrued interest on this Note at once due and payable and pursue any and all rights, remedies and recourses available to the Payee, or pursue any combination of the foregoing, all remedies hereunder, at law or in equity being cumulative. In the event of any default hereunder, the Maker shall pay to the Payee a late charge equal to 10 percent of the installment or amount in default and the unpaid principal balance of this Note shall bear interest from June 30, 2006 until such default has been fully cured at the rate of 10 percent per annum. Failure to exercise any of the foregoing options upon the happening of one or more defaults shall not constitute a waiver of the right to exercise the same or any other option at any subsequent time in respect to the same or any other default.The acceptance by the Payee of any payment hereunder that is less than payment in full of all amounts due and payable at the time of such payment shall not constitute a waiver of the right to exercise any of the foregoing options at that time or at any subsequent time or nullify any prior exercise of any such option without the express written consent of the Payee. All amounts payable hereunder are payable in lawful money of the United States of America.Checks are deemed payment when received by the Payee.The Maker agrees to pay all costs of collection hereof when incurred, including reasonable attorneys’ fees, whether or not any legal action shall be instituted to enforce this Note. It is expressly stipulated and agreed to be the intent of the Maker and the Payee at all times to comply with the applicable Nevada law governing the maximum rate or amount of interest payable on this Note or the indebtedness evidenced hereby (or applicable United States federal law to the extent that it permits the Payee to contract for, charge, take, reserve or receive a greater amount of interest than under Nevada law).If the applicable law is ever judicially interpreted so as to render usurious any amount called for under this Note or contracted for, charged, taken, reserved or received with respect to such indebtedness, or if the Payee’s exercise of the option herein contained to accelerate the maturity of this Note, or if any prepayment by the Maker results in the Maker having paid any interest in excess of that permitted by applicable law, then it is the Maker’s and the Payee’s express intent that all excess amounts theretofore collected by the Payee be credited on the principal balance of this Note (or, if this Note has been or would thereby be paid in full, refunded to the Maker), and the provisions of this Note immediately be deemed reformed and the amounts thereafter collectible hereunder and thereunder reduced, without the necessity of the execution of any new document, so as to comply with the applicable law, but so as to permit the recovery of the fullest amount otherwise called for hereunder and thereunder. 1 All sums paid or agreed to be paid to the Payee for the use, forbearance or detention of the indebtedness evidenced hereby shall, to the extent permitted by applicable law, be amortized, prorated, allocated and spread throughout the full term of such indebtedness until payment in full so that the rate or amount of interest on account of such indebtedness does not exceed the usury ceiling from time to time in effect and applicable to such indebtedness evidenced hereby for so long as any debt is outstanding. All notices hereunder shall be given at the following addresses: If to the Maker, at 2750 West Brooks Avenue, Suite 103, North Las Vegas, Nevada If to the Payee at 2771 East French Camp Road, Manteca, California 95336. Either party may change its address for notice purposes upon giving 30 days prior notice thereof to any other party in accordance with this paragraph.All notices given hereunder shall be in writing and shall be considered properly given if mailed by first class United States Mail, postage prepaid, registered or certified with return receipt requested, or by delivering same in person to the intended addressee or by prepaid telegram.Any notice mailed as above provided shall be effective two business days after its deposit in the custody of the United States Postal Service; all other notices shall be effective upon receipt by the addressee. This Note shall be governed, construed and enforced according to the laws of the State of Nevada. ADDITIONAL
